       Case 2:18-cv-04241-DJH Document 14 Filed 12/28/18 Page 1 of 2



 1   Thomas H. Geoghegan (pro hac vice)
     tgeoghegan@dsgchicago.com
 2   Michael P. Persoon (pro hac vice)
     mpersoon@dsgchicago.com
 3   Michael A. Schorsch (pro hac vice)
     mschorsch@dsgchicago.com
 4
     Despres, Schwartz & Geoghegan, Ltd.
 5
     77 West Washington Street, Suite 711
     Chicago, Illinois 60602
 6   Tel. (312) 372-2511
     Fax. (312) 372-3791
 7   admin@dsgchicago.com

 8 Michael Kielsky
   MK@UdallShumway.com
 9 Udall Shumway
   1138 North Alma School Rd, Suite 101
10 Mesa, Arizona 85201
   Tel. (480) 461-5300
11
   Bar No. 021864
12
     Attorneys for Plaintiffs.
13
                                 UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
15
     William Price Tedards, Jr.; Monica Wnuk;
16   Barry Hess; Lawrence Lilien; and Ross            No. 2:18-cv-4241-PHX-DJH
     Trumble,
17
                                                      Hon. Diane J. Humetewa
18                                  Plaintiffs,

           v.                                         PLAINTIFFS' RENEWED
19                                                    MOTION FOR PRELIMINARY
   Doug Ducey, Governor of Arizona, in his
                                                      INJUNCTION AND PERMANENT
20 official capacity, and Jon Kyl, Senator of         INJUNCTION PURSUANT TO
   Arizona, in his official capacity,                 RULE 65(a)(2)
21
                                    Defendants.       ORAL ARGUMENT REQUESTED
22

23




                                                  1
       Case 2:18-cv-04241-DJH Document 14 Filed 12/28/18 Page 2 of 2



 1          NOW COME PLAINTIFFS, by their undersigned counsel, and move this Court to

 2   enter a preliminary and permanent injunction (pursuant to Fed. R. Civ. P. 65(a)(2) and the

 3   simultaneously filed motion for consolidation) directing the Defendant Governor of
 4   Arizona to issue a writ of election that will call a special election, at the earliest
 5
     reasonably practicable date but in not longer than one year, for the people to fill the
 6
     vacancy in the Senate left by the late Senator John McCain. In support of this Motion the
 7
     Plaintiffs file an accompanying Memorandum of Law.
 8
            WHEREFORE, for the reasons set forth in the accompanying Memorandum of
 9
     Law, this Motion should be granted and a preliminary and permanent injunction should
10
     be entered against the Defendant Governor.
11

12

13

14
                                                                Respectfully Submitted,
15
     Dated: December 28, 2018                                   By: /s/ Thomas H. Geoghegan
16                                                               One of Plaintiffs’ Attorneys

17

18

19

20

21

22

23




                                                        2
